United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Havertown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1422
Issued: November 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 15, 2017 appellant filed a timely appeal from an April 7, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUE
The issue is whether appellant met his burden of proof to establish a left hand injury
causally related to a January 23, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision. Therefore, this additional evidence
cannot be considered by the Board. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On January 25, 2017 appellant, then a 55-year-old letter carrier, filed a claim for
traumatic injury (Form CA-1) alleging that fingering and delivering mail on January 23, 2017
caused a left hand injury with the immediate onset of sharp pain. As his left hand swelled and
remained painful, he took an over-the-counter analgesic on January 24, 2017. Appellant stopped
work on January 25, 2017 and reported the condition to his supervisor.
In a January 30, 2017 report, Dr. Adam B. Strohl, an attending Board-certified plastic
surgeon, related appellant’s account of pain and swelling in his left index and long fingers, and in
the dorsum of his left hand and wrist, beginning on January 23, 2017 when wearing
“compression gloves in the rain.” His pain and swelling worsened over the following two days,
when appellant stopped work and sought treatment at a hospital emergency room. Dr. Strohl
noted a history of a “left forearm and wrist fracture that was treated operatively when he was 18
years old,” with a second surgery to remove fixation hardware. He also had a left small finger
metacarpal fracture, treated with immobilization. On examination, Dr. Strohl noted mild
swelling on the dorsum of the left hand with 2 three centimeter (cm) ulcerations, the first “on the
radial aspect of the index finger metacarpophalangeal joint on the dorsal aspect, and the second
[was] over the dorsal wrist.” He also observed crepitus of the left index and long fingers,
tenderness over the dorsal wrist, and fullness with “bogginess, along the third dorsal extensor
compartment.” Dr. Strohl reviewed January 25, 2017 emergency room reports. He diagnosed
tendinitis of the left index and long finger, left dorsal hand swelling, pain in the left index and
long finger, and a history of left distal radius fracture, status postoperative reduction and fixation,
and removal of hardware.
Appellant also provided three photographs of his left hand, and a January 30, 2017
occupational therapy evaluation.
In a March 1, 2017 letter, OWCP notified appellant of the additional evidence needed to
establish his claim, including a detailed description of the work factors he believed caused the
claimed injury, and a report from his attending physician explaining how and why those tasks
would cause a left hand injury. It afforded appellant 30 days to submit such evidence.
In response, appellant submitted a March 23, 2017 letter, asserting that, while delivering
mail on January 23, 2017, he experienced “excruciating pain in [his] fingers and the back of [his]
left hand.” His pain increased while working on January 24, 2017 and his left hand swelled
significantly on January 25, 2017. Appellant brought this to the attention of his supervisor, who
directed that he be taken to a hospital emergency room.
Dr. Dorothy Y. Wang, an attending physician Board-certified in emergency medicine,
provided a January 25, 2017 report relating appellant’s account of a January 23, 2017 onset of
left hand pain and swelling when delivering mail. Appellant wore a lined neoprene glove, which
became soaked with rain and difficult to remove. On examination Dr. Wang found mild diffuse
swelling across the dorsum of the left hand. She obtained x-rays demonstrating soft tissue
swelling along the dorsum of the left wrist and hand. Dr. Wang diagnosed “[l]ikely a mild
contact irritation” from the neoprene glove.

2

In a February 6, 2017 report, Dr. Strohl diagnosed left hand extensor tendinitis, with
subcutaneous edema of the dorsum of the left hand visible on February 1, 2017 magnetic
resonance imaging (MRI) scan. He noted that conservative treatment with splinting and antiinflammatories was effective in reducing appellant’s symptoms, and released him from care.
Dr. Strohl provided a follow-up report dated March 20, 2017, diagnosing extensor tendinitis,
“likely an overuse injury. Repetitive motion, as a letter carrier, with reaching for parcels and
placing them into presumed mailboxes would likely contribute to such overuse, especially once it
occurs.”
By decision dated April 7, 2017, OWCP denied appellant’s claim, finding that causal
relationship had not been established. It accepted that the identified work incident occurred as
alleged. However, OWCP found that the medical evidence of record did not establish that the
accepted incident caused a left hand injury as it did not provide sufficient rationale explaining
how and why fingering mail while wearing a lined neoprene glove on January 23, 2017 would
cause or contribute to a left hand injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident that is alleged to have occurred.6 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Generally, the medical evidence required to establish causal relationship is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
3

Supra note 1.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

3

opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS
Appellant alleged that fingering mail while wearing a lined neoprene glove on
January 23, 2017 caused his left hand injury. OWCP accepted that the incident occurred as
alleged, but denied the claim based on a lack of medical evidence supporting causal relationship.
In support of his claim, appellant provided a January 25, 2017 report from Dr. Wang, an
attending physician Board-certified in emergency medicine, diagnosing “likely” contact irritation
from the neoprene glove. The equivocal nature of this opinion significantly diminishes its
probative value.9
Dr. Strohl, an attending physician Board-certified in plastic surgery, diagnosed tendinitis
of the left index and long finger on January 30, 2017. On February 6, 2017 he diagnosed
extensor tendinitis of the left hand, treated successfully with conservative measures. Dr. Strohl
explained in a March 2, 2017 report that the diagnosed extensor tendinitis was “likely” due to
overuse from reaching for and placing parcels into mailboxes. In addition to its indefinite nature,
he attributed extensor tendinitis to activities not alleged or established as factual. Dr. Strohl also
indicated that the nature of appellant’s condition was due to presumed work tasks over an
extended period of time, and not to a traumatic incident as claimed. His opinion therefore tends
to negate the claimed causal relationship between delivering mail on January 23, 2017 and an
alleged traumatic left hand injury. As the medical evidence of record does not contain sufficient
medical rationale supporting causal relationship between the accepted work incident and the
claimed left hand injury, appellant has failed to meet his burden of proof.10
On appeal appellant contends that the claimed injury was occupational in nature because
the only repetitive hand motion he performed was “fingering through the mail.” He also asserts
that OWCP continued to use the emergency room diagnoses, which later proved wrong, and
“should be left out of any claim examination.” As explained above, the medical evidence of
record does not support causal relationship between the accepted work incident and the claimed
left hand injury.11

8

Solomon Polen, 51 ECAB 341 (2000).

9

See Steven S. Saleh, 55 ECAB 169 (2003).

10

Supra note 7.

11

Appellant may file an occupational disease claim (Form CA-2) if he believes that his condition arose due to
work factors occurring over the course of more than one work shift. See 20 C.F.R. § 10.5(g), which defines an
occupational disease.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left hand
injury causally related to a January 23, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 7, 2017 is affirmed.
Issued: November 9, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

